          Case 1:20-cv-00796-JEB Document 8 Filed 06/22/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LATEAR BRISON,                       :
                                     :
                        Plaintiff,   :
                                     :
v.                                   :                Civil Action No. 1:20-cv-00796-JEB
                                     :
CORELOGIC RENTAL PROPERTY            :
SOLUTIONS, LLC,                      :
                                     :
                        Defendant.   :
____________________________________ :

   JOINT REPORT PURSUANT TO FEDERAL RULE 26(f) AND LOCAL RULE 16.3

       Plaintiff, LaTear Brinson (“Plaintiff”), and Defendant, CoreLogic Rental Property

Solutions, LLC (“RPS”), by counsel, hereby submit this Joint Report pursuant to Fed. R. Civ. P.

26(f) and Local Rule 16.3 for review by the Court. The parties’ respective counsel conferred by

telephone on June 9, 2020, and subsequently communicated via electronic mail. The parties,

through counsel, hereby report to the Court as follows:

       Plaintiff’s Statement of the Case

       This is a consumer credit case brought for violations of the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq. ("FCRA''). Plaintiff seeks actual, statutory, and punitive damages against

the Defendant. When Plaintiff applied for housing with D.C. Department of Human Services,

RPS provided Plaintiff’s consumer report as part of the background check process. The

consumer report inaccurately reflected that Plaintiff had been a defendant and sued by prior

landlords in thirteen landlord-tenant actions for allegedly failing to pay rent. This reporting was

incomplete, misleading and inaccurate because RPS failed to report the disposition of each

action. Each action was dismissed in favor of the Plaintiff. Plaintiff had no judgments against her

for failing to pay rent. RPS’s derogatory and inaccurate report regarding the Plaintiff caused her

                                                 1
           Case 1:20-cv-00796-JEB Document 8 Filed 06/22/20 Page 2 of 6




to suffer actual damages, including denial of her ability to secure housing. Accordingly, this

lawsuit challenges Defendant’s procedures to assure the maximum possible accuracy of its

reporting pursuant to 15 U.S.C. § 1681e(b).

        Defendant’s Statement of Defenses

       RPS denies that it violated § 1681e(b) of the FCRA. Specifically, RPS maintains and

follows reasonable procedures to assure the maximum possible accuracy of the information it

reported on Plaintiff, including because RPS relied on reputable sources to obtain the

information reported on Plaintiff. RPS further denies that any alleged inaccuracies in the report

caused Plaintiff to suffer any of her claimed damages. RPS further denies that it willfully

violated § 1681e(b) of the FCRA.

       1. Dispositive Motions

       At this time, the Defendant does not intend to seek dismissal of the Complaint and has

answered the Complaint. However, the parties but may separately move for summary judgment

upon the completion of discovery.

       2. Joinder of Other Parties

       The parties do not anticipate joining additional parties. Plaintiff may amend her Complaint

as a matter of right on or before July 28, 2020. After that date, she may amend her Complaint by

seeking leave of the Court and complying with the applicable federal and local rules. At this time,

the parties do not believe that any of the factual or legal issues can be agreed upon or narrowed.

       3. Assignment to Magistrate Judge

       The parties do not believe that the case should be assigned to a Magistrate Judge for all

purposes, including trial.




                                                 2
             Case 1:20-cv-00796-JEB Document 8 Filed 06/22/20 Page 3 of 6




          4. Prospects of Settlement

          The parties have conferred as to the nature and basis of their claims. The parties have

discussed the potential for settlement and intend to continue to explore resolution of the case

amongst themselves.

          5. Alternate Dispute Resolution

          The parties may request that this case be referred to a Magistrate Judge for settlement

discussions at a later time, if necessary.

          6. Resolution by Summary Judgment

          The Defendant anticipates that it may file a motion for summary judgment at the

conclusion of the discovery period. The Parties request that they be allowed to file dispositive

motions no later than February 15, 2021, which is approximately 60 days after discovery has

closed.

          7. Initial Disclosures

          The parties agree that initial disclosures should be exchanged as required by Fed. R. Civ.

P. 26(a)(1) on or before July 21, 2020.

          8. Extent of Discovery

          The parties propose approximately 200 days to complete discovery. The parties propose

that each party should be limited to five non-party depositions and twenty-five interrogatories. If a

party later determines there is a need for additional discovery requests, leave to serve additional

requests may be granted to the extent consistent with Rule 26(b)(2).

          The parties agree that discovery relevant to the claims and defenses contained in the

pleadings will be appropriate, subject to all objections permitted by the applicable rules. The




                                                  3
            Case 1:20-cv-00796-JEB Document 8 Filed 06/22/20 Page 4 of 6




parties agree to work in good faith to coordinate the manner in which electronically stored

information is to be produced. The close of discovery shall be on January 15, 2021.

         The parties agree that to the extent any party intends to assert a claim of privilege or

protection as trial preparation material, any such claim must be made in a timely manner and in

accordance with Fed. R. Civ. P. 26(b)(5). The parties agree that communications made after the

attorney had been retained in this matter do not need to be stated on any privilege log. The

parties agree that inadvertent production of privileged materials shall not constitute a waiver of

privileges or protections so long as the producing party notifies the receiving party promptly

upon discovery of the inadvertent production. Disputes concerning privileges and protections

shall be addressed in accordance with Fed. R. Civ. P. 26(b)(5)(B).

         9. Protective Orders

         Counsel agrees to discuss entry of a stipulated protective order. The parties will work

together to agree on a form for a Protective Order and shall comply with the requirements of the

Court.

         10. Expert Witness Disclosures

         The deadline for Plaintiff’s Rule 26(a)(2) disclosure statements shall be October 1, 2020

and the deadline for Defendant’s Rule 26(a)(2) statements shall be November 2, 2020. Rebuttal

Disclosures shall be made on or before November 20, 2020.

         11. Bifurcation of Trial and/or Discovery

         The Parties do not request discovery or trial be bifurcated.

         12. Date for Pretrial Conference

         The parties request a pretrial conference be scheduled 30 days after the Motion(s) for

Summary Judgment are ruled upon. If no summary judgment motions are filed, the parties request


                                                   4
           Case 1:20-cv-00796-JEB Document 8 Filed 06/22/20 Page 5 of 6




that the pretrial conference be scheduled 30 days after the deadline to file the motions has expired.

       13. Trial Date

       The parties request that the trial date be set at the pretrial conference.

       14. Discovery of Electronically Stored Information

       Electronically stored information and documents may be produced in either electronic or

printed form unless electronic form is specifically requested in relation to particular requests.

Documents produced in electronic form shall be produced in the format selected by the producing

party, unless agreed otherwise by counsel before production.

       15. Other Matters.

       No other matters are appropriate for inclusion in this Report.

       SO STIPULATED.

Dated: June 16, 2020


        /s/ Kristi C. Kelly
Kristi C. Kelly (DC Bar No. 974872)
Casey S. Nash (DC Bar No. 1028868)
KELLY GUZZO, PLC
3925 Chain Bridge Rd., Suite 202
Fairfax, VA 22030
Telephone: 703-424-7572
Fax: 703-591-0167
Email: kkelly@kellyguzzo.com
Email: casey@kellyguzzo.com
Counsel for Plaintiff



 /s/ S. Moshin Reza
S. Mohsin Reza (DC Bar No. 985270)
TROUTMAN SANDERS LLP
401 9th Street NW, Suite 1000
Washington, DC 20004
Telephone: (202) 274-1927

                                                  5
          Case 1:20-cv-00796-JEB Document 8 Filed 06/22/20 Page 6 of 6




Facsimile: (703) 448-6510
E-mail: mohsin.reza@troutman.com

Timothy St. George, pro hac vice
TROUTMAN SANDERS LLP
1001 Haxall Point
Richmond, VA 23219
Telephone: 804-697-1254
Fax: 804-698-1300
Email: timothy.st.george@troutman.com

Counsel for CoreLogic Rental Property Solutions, LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of June, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System which will then send a notification of

such filing (NEF) to all counsel of record.




                                              ____/s/ Kristi C. Kelly_______________
                                              Kristi C. Kelly, Esq. (DC Bar No. 974872)
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Rd., Suite 202
                                              Fairfax, VA 22030
                                              Telephone: 703-424-7572
                                              Fax: 703-591-0167
                                              Email: kkelly@kellyguzzo.com
                                              Counsel for Plaintiff




                                                6
